Citation Nr: 1710665	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for a disability rating in excess of 10 percent for left patellofemoral pain syndrome, and granted the Veteran's claim for a disability rating in excess of 0 percent for right patellofemoral pain syndrome; assigning a rating of 10 percent effective February 1, 2009.  The Veteran disagreed with this decision in May 2009.  She perfected a timely appeal in January 2010.  

In August 2013, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  In May 2016, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for bilateral patellofemoral syndrome.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order vacating the May 2016 decision and returning the case to the Board for action consistent with the Joint Motion Remand (JMR). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Board finds that the February 2009 VA knee examination is inadequate because it does not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed, the examiner did not indicate whether the range of motion test results included passive motion, or whether range of motion testing was conducted in weight-bearing and nonweight-bearing conditions.  The evidence of record appears to demonstrate that the Veteran's bilateral knee disability is exacerbated by weightbearing.  Thus it is important for the Board to obtain an accurate assessment of the extent of Veteran's knee disability while weightbearing.

In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70 (2016).  Here, the Veteran has patellofemoral pain syndrome of both knees therefore, range of motion testing of the "opposite joint" is not necessary.  Range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  If possible, the examiner should also render a retrospective opinion on the measurements required by Correia.

Finally, updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide, or authorize VA to obtain, records of any relevant, private treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.  

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of her service-connected left knee and right knee disabilities.  The claims file (including any additional medical evidence obtained as a result of this Remand) should be made available to the examiner for review.  The examiner should consider the full history of the identified left knee and right knee disabilities, including the Veteran's competent account of her symptoms.

Range of motion in both knees should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In doing so, the examiner is to provide the current ranges of motion in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing for both joints.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also review the prior VA examination report from February 2009, and provide a retrospective opinion as to the range of motion of the left and right knees in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If it is not possible to provide a retrospective opinion without resorting to mere speculation, he or she should clearly explain why that is so.

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.    
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




